Judgment and order affirmed, with costs. Memorandum: Proof of ownership of the plaintiff’s car was sufficient to establish prima facie that the person operating the car was engaged in the owner’s service. (Ferris v. Sterling, 214 N. Y. 249.) We find nothing in the record to rebut this presumption. The contributory negligence of the driver of the car as found by the jury barred a recovery. All concur. (The judgment is for defendant in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.